Case 19-03014        Doc 4-2   Filed 08/29/19       Entered 08/29/19 11:44:25        Page 1 of 7




                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF CONNECTICUT
                               HARTFORD DIVISION

In re:                                      §        Chapter 11
                                            §
CLINTON NURSERIES, INC.,                    §        Case No.      17-31897 (JJT)
CLINTON NURSERIES OF                        §        Case No.      17-31898 (JJT)
MARYLAND, INC., CLINTON                     §        Case No.      17-31899 (JJT)
NURSERIES OF FLORIDA, INC.,                 §        Case No.      17-31900 (JJT)
and TRIEM LLC,                              §
                                            §        Jointly Administered Under
                                            §        Case No. 17-31897 (JJT)
                                            §
Debtors.                                    §

                               CERTIFICATE OF SERVICE

       In accordance with the applicable provisions of the Federal Rules of Bankruptcy
Procedure, the undersigned certifies that I sent copies of the United States Trustee’s Objection
to Debtors’ Motion To Determine Amount Of United States Trustee Fees Pursuant To 28
U.S.C. § 1930(a)(6) on June 17, 2019 on all appearing parties via the court’s electronic filing
system and by first class mail, postage prepaid on the parties listed in section 1 below.

   1. Parties Served Via First Class Mail, Postage Prepaid

         BMW Financial Services NA, LLC              William B. Freeman
         c/o AIS Portfolio Services, LP              Katten, Muchin and Rosenman LLP
         4515 N Santa Fe Ave. Dept. APS              515 S. Flower Street, Suite 1000
         Oklahoma City, OK 73118                     Los Angeles, CA 90071-2212

         Kainen, Escalera & McHale, P.C.             Elayna Z. Matthews
         Attn: Pres., GP., or Managing Member        Saalfeld Griggs, PC
         21 Oak Street, Suite 601                    Park Place, Suite 200
         Hartford, CT 06106                          250 Church St SE
                                                     Salem, OR 97301

         Harold E. Nelson                            PFK O'Connor Davies, LLP
         Rhoades McKee PC                            Attn: Managing Attorney
         55 Campau Avenue NW                         3001 Summer Street, 5th Floor
         Suite 300                                   Stamford, CT 06095
         Grand Rapids, MI 49503


                                                1
Case 19-03014     Doc 4-2     Filed 08/29/19       Entered 08/29/19 11:44:25        Page 2 of 7



     McKinnon Nursery, Inc.                         John Carcieri & Associates, LLC
     Attn: David McKinnon                           Attn: John Carcieri
     13835 Butteville Road                          220 E. Falmouth Highway
     Gervais, OR 97026                              East Falmouth, MA 02536

     Ivy Acres, Inc.                                Dutchmaster Nurseries, LTD
     Attn: Jim Andrews                              Attn: Pres. GP or Managing Member
     1675 Edwards Avenue                            3735 Sideline 16
     Baiting Hollow, NY 11933                       Brougham, Ontario
                                                    L0H 1A0 Canada

     Nursery Supplies, Inc.                         Cottage Gardens
     Attn: Ken Hebert, CFO                          Attn: Robert Uchtman
     P.O. Box 664010                                4992 Middle Ridge Road
     Dallas, TX 75266                               Perry, OH 44081

     Qualitree Propagators, Inc.                    MacGuyver Media
     Attn: Deborah Woelders                         Attn: Steven McKeon
     51546 Ferry Road                               6 South Llanwellyn Avenue
     Rosedale, BC                                   Glenolden, PA 19036
     V0X 1X3 Canada

     Bankcard Center                                Berger Horticultural Products
     Attn: James Salisbury, VP                      Attn: Carole Delude
     P.O. Box 4025                                  P.O. Box 656
     Alameda, CA 94501                              Sulphur Springs, TX 75483

     ICS, Inc.                                      A.M. Leonard, Inc.
     Attn: Tom Dickerson                            Attn: Pres. GP or Managing Member
     1 Component Park                               P.O. Box 816
     West Bridgewater, MA 02379                     Piqua, OH 45356

     Harrell’s                                      HDS USA, LLC
     Attn: Pres. GP or Managing Member              Attn: Pres. GP or Managing Member
     P.O. Box 935358                                560 Deer Park Road
     Atlanta, GA 31193                              Hunting Station, NY 11746

     Left Coast Logistics, LLC                      Whittemore Perlite Co., Inc.
     Attn: Pres. GP or Managing Member              Attn: Jeffrey Sheehy
     5775 SW Jean Road                              P.O. Box 3099
     Suite 215                                      Andover, MA 01810
     Lake Oswego, OR 97035



                                               2
Case 19-03014     Doc 4-2     Filed 08/29/19       Entered 08/29/19 11:44:25     Page 3 of 7




     Pastanch, LLC                                  LM Farms, LLC
     d/b/a New Christie Ventures                    Attn: Jeff Kunovic
     Attn: Chris DePaolo                            P.O. Box 772990
     31 Sheridan Drive                              Chicago, IL 60677
     Naugatuck, CT 06770

     BWI – Apopka                                   Southern Wholesale Nursery
     Attn: Pres. GP or Managing Member              Attn: Russell Milstead
     P.O. Box 1328                                  786 Northcutt Cove Road
     Plymouth, FL 32768                             McMinnville, TN 37110

     CC Delivery Services, Inc.                     Hoffman Nursery
     Attn: Greg Chouljian                           Attn: John Hoffman
     855 E Plant Street, Suite 1200                 5520 Bahama Road
     Winter Garden, FL 34787                        Rougemont, NC 27572

     Universal Forest Products                      Anthony Tesselaar, USA, Inc.
     Attn: Pres. GP or Managing Member              Attn: Pres. GP or Managing Member
     P.O. Box 127                                   15200 Mansel Avenue
     Stockertown, PA 18083                          Lawndale CA 90260

     Airtec Sprayers, Inc.                          Graco Fertilizer Company
     Attn: Shana Warfield                           Attn: Pres. GP or Managing Member
     P.O. Box 885                                   P.O. Box 89
     Winter Haven, FL 33882                         Cairo, GA 39828

     East Jordan Plastics, Inc.                     C.H. Robinson Worldwide, Inc.
     Attn: Dave Graham                              Attn: Meghan Hughes
     P.O. Box 575                                   P.O. Box 9121
     East Jordan, MI 49727                          Minneapolis, MN 55480

     JRT Nurseries, Inc.                            Woodburn Nursery & Azaleas, Inc.
     Attn: Pres. GP or Managing Member              Attn: Pres. GP or Managing Member
     2396 272nd Street                              13009 School Road NE
     Aldergrove, BC                                 Woodburn, OR 97071
     V4W 2R1 Canada

     Terry Panter Nursery
     Attn: Pres. GP or Managing Member
     310 B. Panter Road
     McMinnville, TN 37110



                                               3
Case 19-03014     Doc 4-2    Filed 08/29/19       Entered 08/29/19 11:44:25       Page 4 of 7



  2. Parties Served Via ECF

     Christopher H. Blau on behalf of Debtor Clinton Nurseries Inc.
     cblau@zeislaw.com

     Christopher H. Blau on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     cblau@zeislaw.com

     Christopher H. Blau on behalf of Debtor Clinton Nurseries of Florida, Inc.
     cblau@zeislaw.com

     Christopher H. Blau on behalf of Debtor Triem LLC
     cblau@zeislaw.com

     Michael A. Carbone on behalf of Creditor Classic Home & Garden
     mcarbone@znclaw.com

     Daniel C. Cohn on behalf of Creditor Ann Richards
     dcohn@murthalaw.com

     Daniel C. Cohn on behalf of Creditor Warren Richards
     dcohn@murthalaw.com

     Michael R. Enright on behalf of Creditor Nalluru Murthy
     menright@rc.com

     Charles J. Filardi on behalf of Creditor Spring Meadow Nursery, Inc.
     cfilardi@rrlawpc.com, umongrain@rrlawpc.com

     Robert M. Fleisher on behalf of Official Committee of Unsecured Creditors
     rfleischer@gs-lawfirm.com, ecf@ctnylaw.com

     William B. Freeman on behalf of Creditor Bank of The West
     bill.freeman@kattenlaw.com

     Taruna Garg on behalf of Creditor Ann Richards
     tgarg@murthalaw.com, mgarcia@murthalaw.com

     Taruna Garg on behalf of Creditor Warren Richards
     tgarg@murthalaw.com, mgarcia@murthalaw.com


      Irve J. Goldman on behalf of Creditor Bank of The West
     igoldman@pullcom.com, rmccoy@pullcom.com

                                              4
Case 19-03014     Doc 4-2    Filed 08/29/19       Entered 08/29/19 11:44:25      Page 5 of 7




     Eric S. Goldstein on behalf of Creditor Stinchcomb Associates, Inc.
     egoldstein@goodwin.com, bankruptcy@goodwin.com;
     bankruptcyparalegal@goodwin.com

     Evan S. Goldstein on behalf of Creditor Container Centralen, Inc.
     egoldstein@uks.com

     Carl T. Gulliver on behalf of Creditor Fishback Nursery, Inc.
     cgulliver@coanlewendon.com

     Eric A. Henzy on behalf of Debtor Clinton Nurseries Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Clinton Nurseries of Florida, Inc.
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Eric A. Henzy on behalf of Debtor Triem LLC
     ehenzy@zeislaw.com, kjoseph@zeislaw.com

     Christopher D. Hite on behalf of Creditor Reinaldo Rivera
     christopherdhite@gmail.com

     Joseph H. Huston on behalf of Creditor The Conard-Pyle Co., Inc. dba Star Roses & Plants
     JHH@stevenslee.com

     Robert E. Kaelin on behalf of Creditor Imperial Nurseries
     rkaelin@murthalaw.com

     Nancy B. Kinsella on behalf of Creditor Varilease Finance, Inc.
     nkinsella@npmlaw.com

     Mitchell J. Levine on behalf of Creditor Ford Motor Credit Company, LLC
     MLevine@nairlevin.com

     Patrick R. Linsey on behalf of Debtor Clinton Nurseries Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Patrick R. Linsey on behalf of Debtor Clinton Nurseries of Maryland, Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com


                                              5
Case 19-03014     Doc 4-2    Filed 08/29/19       Entered 08/29/19 11:44:25      Page 6 of 7



     Patrick R. Linsey on behalf of Debtor Clinton Nurseries of Florida, Inc.
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Patrick R. Linsey on behalf of Debtor Triem LLC
     plinsey@zeislaw.com, Kjoseph@zeislaw.com

     Ilan Markus on behalf of Creditor, Caterpillar Financial Services, Corporation
     ilan.markus@leclairryan.com, kim.knicely@leclairryan.com

     Martin A. Mooney on behalf of Creditor, Toyota Industries Commercial Finance, Inc.
     ahight@schillerknapp.com, kcollins@schillerknapp.com; tshariff@schillerknapp.com

     Joshua Pedreira on behalf of Creditor, The Conard-Pyle Co., dba Star Roses & Plants
     jpedreira@cohenandwolf.com

     Lucas Bennett Rocklin on behalf of Creditor Jane B. LaPrino
     lrocklin@npmlaw.com. smowery@npmlaw.com

     David C. Shufrin on behalf of Creditor Whittemore Company, Inc.
     dshufrin@hssklaw.com, TMontalto@hssklaw.com; gvillella@hssklaw.com

     Douglas S. Skalka on behalf of Creditor Varilease Finance, Inc.
     dskalka@npmlaw.com, smowery@npmlaw.com; ecrafts@npmlaw.com;
     npm.bankruptcy@gmail.com

     Jeffrey M. Sklarz on behalf of Official Committee of Unsecured Creditors
     jsklarz@gs-lawfirm.com, aevans@gs-lawfirm.com; mcraig@gs-lawfirm.com;
     cfisher@gs-lawfirm.com

     Suzanne B. Sutton on behalf of Creditor The Conard-Pyle Co., Inc. dba Star Roses & Plants
     ssutton@cohenandwolf.com

     Michael A. Tessitore on behalf of Creditor Container Centralen, Inc.
     mtessitore@morankidd.com

     Jay L Welford on behalf of Creditor Varilease Finance, Inc.
     jwelford@jaffelaw.com, dgoldberg@jaffelaw.com; tcoughlin@jaffelaw.com




                                              6
Case 19-03014    Doc 4-2   Filed 08/29/19       Entered 08/29/19 11:44:25   Page 7 of 7



      Latonia C. Williams on behalf of Creditor Stinchcomb Associates, Inc.
      lwilliams@goodwin.com, bankruptcyparalegal@goodwin.com; bankruptcy@goodwin.com



Dated: June 17, 2019                  Respectfully submitted,
       New Haven, CT                  WILLIAM K. HARRINGTON
                                      United States Trustee, Region 2

                               By:     /s/ Kim L. McCabe
                                      Kim L. McCabe /ct 23661
                                      Assistant United States Trustee
                                      150 Court Street, Room 302
                                      New Haven, CT 06510
                                      Telephone: 203.773.2210
                                      Facsimile: 203.773.2217
                                      Email: Kim.McCabe@usdoj.gov




                                            7
